Citation Nr: 1721380	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left shoulder arthritis, claimed as secondary to service-connected deep vein thrombosis of the right lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from December 1963 to May 1964 and June 1968 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran appeared at a Travel Baord hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is associated with the record.  At such time, the Veteran waived agency of original jurisdiction (AOJ) consideration of evidence associated with the record since the issuance of the July 2013 statement of the case.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such evidence.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, left shoulder arthritis is causally related to the Veteran's service-connected deep vein thrombosis (DVT) of the right lower extremity.






CONCLUSION OF LAW

The criteria for service connection for arthritis, left shoulder, as secondary to service connected DVT, right leg have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken in this decision, a discussion of VA's duties to notify and assist are not necessary.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that his currently diagnosed left shoulder arthritis is due to his service-connected right leg DVT. During his February 2017 Travel Board hearing, he reported that in April 2008 he was at his home walking from one room to another room when his right leg buckled causing him to fall forward.  In order to avoid hitting the wall he extended his left arm forward and experienced considerable pain in his left shoulder as he fell.  While the Veteran indicated use of a cane, at the time of the reported fall he did not have his cane but did report use of a compression stocking.  The Veteran contended that if it wasn't for the injury to his right leg, he would not have fallen and injured his left shoulder which resulted in a diagnosed torn rotator cuff, eventually requiring surgery and physical therapy.  

In December 2005, the Veteran underwent a VA examination of the arteries and veins.  The examiner reported that the Veteran experienced throbbing pain in the sole of his right foot, and continual pain in his right leg, calf and foot.  Physical examination of the Veteran noted he walked with a limp, protecting his right leg and measurement of the right ankle and calf circumferences, was larger than its left counterpart.  Swelling was also noted due to venous disease.  The diagnosis was postphlebitic syndrome of the right lower extremity.  

The Veteran and his spouse submitted lay statements in 2005.  The Veteran's spouse wrote that she observed continuous swelling of the Veteran's right leg, foot, and ankle, and that sometimes the "swelling is so intense that he cannot put any weight on that foot."  The Veteran stated that he experienced pain and numbness in the toes of his right foot, daily swelling of his right leg, foot, and ankle. The Veteran noted that the swelling was so bad that he was unable to walk for a few days.  The Board finds these statements competent, credible, and therefore, probative.

In October 2010 and in February 2017, the Veteran's private doctor, who has been treating the Veteran since 1995, wrote that he believed the tear to the left shoulder rotator cuff was the result of the fall in 2008, and the fall is the result of the trauma to the Veteran's right leg, initially from a right leg injury sustained in service (which is the basis for the service connected DVT).  

The Veteran underwent a VA examination in November 2010.  The examiner concluded that the left shoulder injury was "caused by a fall on his outstretched hand as a result of weak right leg giving out caused by service-connected deep vein thrombosis of the right lower extremity."

In September 2011, the Veteran was afforded a VA artery and vein examination.  After examination of the Veteran the examiner concluded that between 1968 and 2010 not much was noted in the record regarding the Veteran's diagnosis of cellulitis and superficial phlebitis of the right leg.  The examiner concluded that the post thrombotic syndrome of the extremity was not consistent with the Veteran's description of his fall which the Veteran claimed occurred when his knee gave out and the examiner remarked that the Veteran's fall was not related to his right extremity post thrombotic syndrome.

After a review of the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports that the Veteran's left shoulder disability is secondary to his service-connected deep vein thrombosis of the right leg.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310. The Board finds that the November 2010 VA examination and opinion and private opinions dated in October 2010 and February 2017, to be the most probative and persuasive evidence in this case as they were based on a review of the Veteran's treatment records, on an accurate review of the Veteran's medical history, and were provided by medical experts competent to provide opinions as to the etiology of the Veteran's left shoulder disability.  Hence, entitlement to service connection for left shoulder arthritis, claimed as secondary to service connected deep vein thrombosis of the right leg is warranted.  






ORDER

Service connection for left shoulder arthritis, claimed as secondary to service connected deep vein thrombosis of the right leg, is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


